Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 5-19 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to fix various formalities and to make several claims consistent with previously amendments: 
Claims
Claims 6, 8, 18 and 19:  add a period to the end of each claim.
Claim 6:  amend the preamble to read  --A diesel engine piston comprising:--.
Claim 12:  The diesel engine piston as defined in claim 6 wherein a plurality of conduits in the base provide fluid communication between the oil gallery and central cavity.
Claim 14:  The diesel engine piston as defined in claim 6 wherein the oil gallery incorporates a [[galley]] gallery relief expanding a volume of the oil gallery and providing an outer contour for the middle lower strut with a reduced thickness neck and the inner lower strut is contoured for the central [[galley]] cavity, the inner lower strut suspended by a cantilever flange. 
Claim 15:  The diesel engine piston as defined in claim 7 wherein a plurality of conduits in the base provide fluid communication between the oil gallery and central cavity.
Claim 17:  The diesel engine piston as defined in claim 7 wherein the oil gallery incorporates a [[galley]] gallery relief expanding a volume of the oil gallery and providing an outer contour for the middle lower strut with a reduced thickness neck and the inner lower strut is contoured for the central [[galley]] cavity, the inner lower strut suspended by a cantilever flange.
Claims 5, 7, 9-11, 13, and 16:  the claims remain as presented in the filing dated July 26, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 5, 6, and 7 regarding a diesel engine piston having the recited dimensions and dimension ratio/percentages, in combination with the remaining limitations set forth respectively in Claims 5, 6, and 7, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Gniesmer et al. (U.S. Patent Publ’n No. 2008/0229923 “Gniesmer”) discloses a piston for an internal combustion engine (see Abstract), wherein the piston includes a body (3), a crown (2) engaged to the body with three welded struts ((8), (9), (10)), wherein the body including a base extending downward opposite the crown with pin bosses having pin bores (see Figures) and a skirt extending downward from the base (3).  Gniesmer teaches that the struts ((8), (9), (10)) are friction welded (see paragraph [0014]).  
However, neither Gneismer nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. In combination with the remaining limitations in the claims, the prior art does not teach or suggest the claimed dimensions and dimension ratio/percentages.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT MOUBRY/Primary Examiner, Art Unit 3747